

116 HR 2647 : Safer Occupancy Furniture Flammability Act
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionH. R. 2647IN THE SENATE OF THE UNITED STATESDecember 17, 2019ReceivedAN ACTTo adopt a certain California flammability standard as a Federal flammability standard to protect against the risk of upholstered furniture flammability, and for other purposes.1.Short titleThis Act may be cited as the Safer Occupancy Furniture Flammability Act or the SOFFA Act.2.Adoption of California flammability standard as a Federal standard(a)DefinitionsIn this section—(1)the term bedding product means—(A)an item that is used for sleeping or sleep-related purposes; or(B)any component or accessory with respect to an item described in subparagraph (A), without regard to whether the component or accessory, as applicable, is used—(i)alone; or(ii)along with, or contained within, that item;(2)the term California standard means the standard set forth by the Bureau of Electronic and Appliance Repair, Home Furnishings and Thermal Insulation of the Department of Consumer Affairs of the State of California in Technical Bulletin 117–2013, entitled Requirements, Test Procedure and Apparatus for Testing the Smolder Resistance of Materials Used in Upholstered Furniture, originally published June 2013, as in effect on the date of enactment of this Act;(3)the terms foundation and mattress have the meanings given those terms in section 1633.2 of title 16, Code of Federal Regulations, as in effect on the date of enactment of this Act; and(4)the term upholstered furniture—(A)means an article of seating furniture that—(i)is intended for indoor use;(ii)is movable or stationary;(iii)is constructed with an upholstered seat, back, or arm;(iv)is—(I)made or sold with a cushion or pillow, without regard to whether that cushion or pillow, as applicable, is attached or detached with respect to the article of furniture; or(II)stuffed or filled, or able to be stuffed or filled, in whole or in part, with any material, including a substance or material that is hidden or concealed by fabric or another covering, including a cushion or pillow belonging to, or forming a part of, the article of furniture; and(v)together with the structural units of the article of furniture, any filling material, and the container and covering with respect to those structural units and that filling material, can be used as a support for the body of an individual, or the limbs and feet of an individual, when the individual sits in an upright or reclining position;(B)includes an article of furniture that is intended for use by a child; and(C)does not include—(i)a mattress;(ii)a foundation;(iii)any bedding product; or(iv)furniture that is used exclusively for the purpose of physical fitness and exercise.(b)Adoption of standard(1)In generalBeginning on the date that is 180 days after the date of enactment of this Act, and except as provided in paragraph (2), the California standard shall be considered to be a flammability standard promulgated by the Consumer Product Safety Commission under section 4 of the Flammable Fabrics Act (15 U.S.C. 1193).(2)Testing and certificationA fabric, related material, or product to which the California standard applies as a result of paragraph (1) shall not be subject to section 14(a) of the Consumer Product Safety Act (15 U.S.C. 2063(a)) with respect to that standard.(3)Certification labelEach manufacturer of a product that is subject to the California standard as a result of paragraph (1) shall include the statement Complies with United States CPSC requirements for upholstered furniture flammability on a permanent label located on the product, which shall be considered to be a certification that the product complies with that standard.(c)Preemption(1)In generalNotwithstanding section 16 of the Flammable Fabrics Act (15 U.S.C. 1203) and section 231 of the Consumer Product Safety Improvement Act of 2008 (15 U.S.C. 2051 note), and except as provided in subparagraphs (B) and (C) of paragraph (2), no State or any political subdivision of a State may establish or continue in effect any provision of a flammability law, regulation, code, standard, or requirement that is designed to protect against the risk of occurrence of fire, or to slow or prevent the spread of fire, with respect to upholstered furniture.(2)Preservation of certain State lawNothing in this Act or the Flammable Fabrics Act (15 U.S.C. 1191 et seq.) may be construed to preempt or otherwise affect—(A)any State or local law, regulation, code, standard, or requirement that—(i)concerns health risks associated with upholstered furniture; and(ii)is not designed to protect against the risk of occurrence of fire, or to slow or prevent the spread of fire, with respect to upholstered furniture;(B)sections 1374 through 1374.3 of title 4, California Code of Regulations (except for subsections (b) and (c) of section 1374 of that title), as in effect on the date of enactment of this Act; or(C)the California standard.Passed the House of Representatives December 16, 2019.Cheryl L. Johnson,Clerk.